MEMORANDUM **
Carlos Fernandez, a native and citizen of Peru, petitions for review of the Board of Immigration Appeals’ (“BIA”) opinion which summarily affirmed the Immigration Judge’s (“IJ”) denial of his application for asylum, withholding of removal, and relief under the Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. Where, as here, the BIA affirms without an opinion, we review directly the IJ’s decision. See Falcon Carriche v. Ashcroft, 350 F.3d 845, 849 (9th Cir.2003). We review for substantial evidence and may reverse only if the evidence compels such a result, see INS v. Elias-Zacarias, 502 U.S. 478, 481 n. 1, 112 S.Ct. 812, 117 L.Ed.2d 38 (1992), and we deny the petition.
Substantial evidence supports the IJ’s finding that Fernandez failed to establish past persecution because he did not show that the Shining Path guerillas targeted him on account of a protected ground. See Sangha v. INS, 103 F.3d 1482, 1490-91 (9th Cir.1997). Accordingly, Fernandez’s asylum claim fads because he has not shown a nexus to a protected ground. See Tecun-Florian v. INS, 207 F.3d 1107, 1109-10 (9th Cir.2000).
Because Fernandez did not establish eligibility for asylum, it follows that he did not satisfy the more stringent standard for withholding of removal. See Malhi v. INS, 336 F.3d 989, 993 (9th Cir.2003).
Substantial evidence supports the denial of CAT relief because Fernandez did not establish that it is more likely than not that he will be tortured by a group that the government has acquiesced to if returned to Peru. See Zheng v. Ashcroft, 332 F.3d 1186, 1196-97 (9th Cir.2003).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provid*237ed by 9th Cir. R. 36-3.